 HOSPITAL SHARED SERVICES 317Hospital Shared Services, Inc. and International Guards Union of America, Region 6 and Ty A. Powell. Cases 27ŒCAŒ14321, 27ŒCAŒ14414, and 27ŒCAŒ14515 November 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On February 13, 1997, Administrative Law Judge James L. Rose issued the attached decision.  The Re-spondent and the General Counsel each filed exceptions and a supporting brief, an answering brief to the other™s exceptions, and a reply brief to the other™s answering brief.  The Respondent also filed a motion to reopen the record and a supplemental brief in support of that mo-tion. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1and conclusions2 and to adopt the recommended Order as modified. Background The Respondent provides security and other nonmedi-cal services to some 30 Hospitals in Colorado under con-tract with each of the Hospitals.3  At issue are the secu-rity officers in the Respondent™s employ at St. Mary™s Hospital in Grand Junction, Colorado.4  As of the time of the judge™s decision, the Respondent had provided secu-rity services to St. Mary™s for about 15 years.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In the absence of exceptions, we adopt pro forma the judge™s rec-ommended dismissal of the following complaint allegations: Case 27ŒCAŒ14321: pars. 5(h), (k), and (l); Case 27ŒCAŒ14414: pars. 5(o) and (p). In addition to the violations found by the judge, Member Fox would find that the Respondent violated Sec. 8(a)(1) when its highest man-agement official at the facility, Lieutenant Richard Benefield, told an employee that he ﬁfelt betrayedﬂ by another employee because of that employee™s efforts on behalf of the Union.  In Member Fox™s view, Benefield™s statement, when taken in the context of other threats made during that same conversation, not only ﬁgave immediacy to the [other] threats,ﬂ as the judge stated, but constitutes an unlawful statement in its own right.  See, e.g., House Calls, Inc., 304 NLRB 311, 313 (1991) (employer representative™s statement during union organizing campaign that employees were ﬁingrates who were hitting him when he was downﬂ violated Sec. 8(a)(1) by equating union activity with disloyalty to the employer).  Accord: Ferguson-Williams, Inc., 322 NLRB 695, 699 (1996) (ﬁgreatly offendedﬂ by employee™s prounion statements). 3 The Respondent is a cooperative business enterprise with each Hospital sharing an ownership interest in the Respondent. 4 The security staff included 12 full-time and 6 part-time employees, including Lieutenant Richard Benefield and Sergeant John Barron. Sergeant John Barron and security officer Ronald Hutchings began a union organizing campaign at the facility in December 1995, soliciting 11 cards during a week in mid-January 1996.5  The Union filed its petition on February 12.  The election has not been conducted pending resolution of the unfair labor practices alleged in this consolidated proceeding.   The 8(a)(1) Allegations 1.  The Respondent excepts to the judge™s finding that the Respondent, through its president, George Schiel, violated Section 8(a)(1) when he solicited employee grievances and impliedly promised to remedy them.  In support of its exception, the Respondent contends that Schiel prefaced his remarks at every meeting by telling employees that he was not permitted to make any prom-ises of benefits or threats of reprisals in order to influ-ence the election.  In addition, the Respondent contends that Schiel responded to certain of the employees™ com-plaints by ﬁdefend[ing] the company™s position on all major issues.ﬂ  We find no merit in the Respondent™s exception.   As stated in Reliance Electric Co., 191 NLRB 44, 46 (1971):   Where . . . an employer, who has not previously had a practice of soliciting employee grievances or com-plaints, adopts such a course when unions engage in organizational campaigns seeking to represent employ-ees, we think there is a compelling inference that he is implicitly promising to correct those inequities he dis-covers as a result of his inquiries and likewise urging on his employees that the combined program of inquiry and correction will make union representation unneces-sary [footnote omitted].    Accord: Palm Garden of North Miami, 327 NLRB 1175 (1999).   Under the circumstances, we agree with the judge that the Respondent has not rebutted the inference that Schiel™s solicitation of grievances carried with it the im-plication that the grievances would be remedied.  That implication is strengthened, not rebutted, by the fact that Schiel told the employees that he would bring some of their concerns to the Hospital™s attention while ﬁdefend-ing the status quoﬂ as to others.  Schiel™s response would tend to bolster the implication that the Respondent was implicitly promising to remedy those concerns that it did not flatly deny.6    5 All dates are 1996 unless otherwise indicated. 6 We reject our dissenting colleague™s contention that Schiel™s im-plied promise to remedy their grievances was negated by the fact that he prefaced his remarks to employees at captive audience meetings by telling them that he was not permitted to make any promises of bene-fits.  ﬁ[I]t is immaterial that an employer professes that he cannot make any promises if in fact he expressly or impliedly indicates that specific benefits will be granted.ﬂ  Michigan Products, 236 NLRB 1143, 1146 (1978).  See also Windsor Industries, 265 NLRB 1009, 1016 (1982); 330 NLRB No. 40  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3182.  The complaint alleges that the Respondent, through 
its highest on-site management official, Lieutenant Rick 
Benefield, violated Section 8(a)(1) when he told an em-
ployee that another employee 
was not going to receive a 
promotion because of his union activity.  In support of 
the allegation, security officer Jason Romero testified 
that, in a conversation in which Benefield committed 

other violations of Section 8(a)(1),
7 he also told Romero 
that he had been intending to promote Hutchings to ser-

geant but would not do so because of Hutchings™ in-

volvement in the union™s organizing campaign.  Al-
though the judge found the other violations that grew out 
of the conversation and made reference to Benefield™s 
expressed intention to promote Hutchings, the judge 
failed to consider whether this particular statement con-
stitutes unlawful coercion in 
violation of Section 8(a)(1) 
of the Act.  In view of th
e fact that Romero™s credited 
version of the conversation remains uncontroverted by 
Benefield, we find that the statement was made and that 
it interfered with Hutchings™ right to engage in union 
activities, in violation of Section 8(a)(1) of the Act.
8   
3.  The complaint also alleges that the Respondent vio-
lated Section 8(a)(1) when Benefield told former em-
ployee Ty Powell that he would not be rehired because of 
his former union activity.  Powell had worked as a secu-
rity officer from February 27 to November 18, 1995, 
when he left to take a job at the Hospital.  When he be-
came disillusioned with his new job he approached Bene-
field in early February to request a return to the Respon-
dent™s employ.  Benefield replied that he would be glad 
to take Powell back and even work his hours around 
Powell™s classes.  After the union filed its petition, how-
ever, Benefield changed his mind, telling Powell that he 
would not hire him back because he had supported the 
union before he resigned.
9 Although the judge found that Benefield™s refusal to 
rehire Powell violated Section 8(a)(3), he did not find 
that the statement made to Powell separately and addi-
                                                                                            
                                                           
Heartland of Lansing Nursing Home
, 307 NLRB 152, 156 (1992) (em-
ployer does not rebut inference that it is promising to remedy griev-
ances which it has solicited merely by
 reiterating repeatedly that he 
cannot make any promises, where other comments are not in accord 
with those disavowals).  In this case, Schiel™s rote disclaimers that he 
could not promise the employees any be
nefits were contradicted by his 
offer to bring the employees™ concerns to the Hospital™s attention.  
Thus, the disclaimers did not negate the unlawful effects of that prom-
ise. 7 During that conversation with Romero on the morning of February 
16, Benefield also threatened empl
oyees with job loss and other repri-
sals, including physical violence. 
8 See Madison Kipp Co
., 240 NLRB 879 (1979) (employer threat-
ened employee with loss of promotion). 
9 According to Powell™s credited te
stimony, Benefield told Powell 
that he ﬁcould not rehire me at that time due to the fact that he had just 

learned that the security officers we
re trying to start a union and that, 
since I was part of the original discussion in the union, he could not 
rehire me because he™d just be rehiring another vote for the union and 
that he was taking it personally and felt that I was part of that and part 
of going behind his back to start this union.ﬂ 
tionally violated Section 8(a)(1).
  In view of the fact that 
Powell™s version of the conversation is uncontroverted 
and credited by the judge, we find that the Respondent 
violated Section 8(a)(1) by
 telling a former employee 
that he would not be rehired because he engaged in union 
activity.  See 
Grimway Farms
, 314 NLRB 73, 74 (1994) 
(unlawful statement to former
 employees that they were 
ineligible for rehire because
 they engaged in protected 
concerted activity).
 CONCLUSIONS OF 
LAW10 1. The Respondent is an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of the 
Act. 2. The Charging Party is a labor organization within 
the meaning of Section 2(5) of the Act. 
3. By engaging in the following conduct the Respon-
dent committed unfair labor practices in violation of Sec-

tion 8(a)(1) of the Act: 
(a) Threatening job loss and other reprisals if employ-
ees engage in union or other protected, concerted activi-

ties. (b) Attempting to help employees withdraw their au-
thorization cards. 
(c) Soliciting grievances from employees and impli-
edly promising to remedy them. 
(d) Promising benefits to job applicants if they would 
work against union activity. 
(e) Interrogating employees about how they intended 
to vote in the representation election. 
(f) Telling an employee that another employee was not 
going to receive a promotion because of his union activ-
ity. (g) Telling a former employee that he would not be re-
hired because of his union activity. 
4.  The Respondent has violated Section 8(a)(3) and 
(1) of the Act by refusing to rehire a former employee 

because of his and other employees™ union activity. 
5.  The aforesaid unfair labor practices affect com-
merce within the meaning of the Act. 
AMENDED 
REMEDY
 Having found that the Respondent committed numer-
ous violations of Section 8(a)(1) and a single violation of 

Section 8(a)(3) when it learned of the Union™s petition, 
including such ﬁhallmark violationsﬂ as threats of job 
loss, the judge concluded that the effects of the threats 
could not be remedied by traditional means and recom-
mended issuing a bargaining order.  The judge placed 
particular emphasis on the thr
eats by Schiel to the effect 
that the Hospital would cancel its contract with the Re-

spondent if the employees selected the Union to repre-
sent them.
11  While we agree that the threats of job loss 
 10 Because the judge omitted a conclusions of law section from his 
decision, we recite the conclusions in full.  
11 Contrary to our dissenting collea
gue, we find that the judge did re-
solve the conflict between Schiel™s testimony and the employees™ tes-
 HOSPITAL SHARED SERVICES 319in the form of the Hospital™s cancellation made by Schiel 
are serious, we believe that our traditional remedies are 
adequate to remedy the effect
s of the violations in the 
circumstances here.  In partic
ular we note that the threats 
of contract cancellation were not made by any represen-

tative of the HospitalŠthe entity with the power to carry 
it outŠbut were rather the unsupported speculations of 

the Respondent™s official, Sc
hiel, who, according to the 
testimony of a credited witness, said that the Hospital 
could either continue the contract with Respondent oper-
ating as ﬁa union shopﬂ or could terminate the contract 
on 30 days™ notice.  Schiel offered his opinion that the 
Hospital was more likely to do the latter, out of antiunion 
animus and fear of possible strikes, because it was his 
view that the Hospital had retaliated against employees 
during a past union campaign by nurses.  He did not, 
however, purport to be relating anything that any repre-
sentative of the Hospital had said to him about the em-
ployees™ union campaign.  In our view, Schiel™s remarks 
were clearly coercive and pr
operly deemed violations of 
Section 8(a)(1) of the Act because they were predictions 
not supported by objective f
acts.  However, they were 
not the same as a plant closing threat made by the em-

ployer itself, to be carried ou
t as an ﬁeconomic reprisal to 
be taken solely on [its] own volition,ﬂ as was the case in 
NLRB v. Gissel Packing Co., 
395 U.S. 1422, 618Œ619 
(1969).  The other violations found herein do not rise to 
the level of ﬁhallmarkﬂ violations, and we are satisfied 
that, as such, they are reme
diable through the Board™s 
traditional remedies.  We find, 
therefore, that an election 
remains an available, and thus most appropriate, method 
for determining the employees™
 uncoerced wishes regard-
ing representation.
12 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Hospital 
                                                                                            
 timony on this point, and that he did so by crediting the employees™ 
testimony.  In his decision, the judge 
specifically stated that he agreed 
with the General Counsel that Schiel™s statememts about the possibility 
that the Hospital would cancel its contract would reasonably have been 
construed by employees as a threat 
of job loss ﬁin the context ofﬂ other 
statements Schiel made to the empl
oyees, specifically ﬁhis reference to 
employees being fired by the Hospita
l when another union attempted to 
organize Hospital employees and that the Hospital was worried about a 

strike.ﬂ  In making that finding, the judge was necessarily crediting the 
employee witnesses who testified that
 Schiel made those other state-
ments.  We agree with the judge that, in this context, ﬁSchiel™s state-
ment that the Hospital might cancel 
the Respondent™s contract, without 
offering any supporting objective facts, was not a reasonable prediction 
of events beyond his control [but a] threat of job loss.ﬂ  See 
Reeves 
Bros., Inc.
, 320 NLRB 1082, 1083 (1996) (prediction that voting in the 
union would cause customer cancellation 
of contract an unlawful threat 
of job loss where statement not substantiated by facts concerning such 

an action). 12 In view of our decision, we n
eed not rule on the Respondent™s mo-
tion to reopen the record.  We also fi
nd it unnecessary to reach the issue 
of Barron™s supervisory status whic
h, the Respondent alleges, tainted 
the Union™s card majority. 
Shared Services, Inc., Grand Junction, Colorado, its offi-
cers, agents, successors, and assigns, shall take the action 
set forth in the Order as modified. 
1.  Insert the following as paragraphs 1(f) and (g) and 
reletter the subsequent paragraph. 
ﬁ(f).  Telling an employee that another employee was 
not going to receive a promotion because of his union 
activity. 
ﬁ(g).  Telling a former employee that he would not be 
rehired because of his former union activity.ﬂ 
2.  Delete paragraph 2(b), and renumber the subse-
quent paragraphs. 
3.  Substitute the following for relettered 2(c) para-
graph. 
ﬁ(c) Within 14 days after service by the Region, post at 
its facility in Gran Junction, Colorado, copies of the at-

tached notice marked ﬁAppendix.ﬂ
5 Copies of the notice, 
on forms provided by the Regional Director for Region 
27, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since February 16, 
1996.ﬂ 
4.  Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER HURTGEN
, dissenting in part. 
I dissent in two respects. 
First, I do not adopt the j
udge™s finding that the Re-
spondent violated Section 8(a)
(1) with respect to an al-
leged threat that the contra
ct between the Respondent 
and its client, St. Mary™s Hospital, would be canceled if 
employees voted for union representation.    I would re-
mand that issue to the administrative law judge for a 
resolution of witness credibility. 
My colleagues acknowledge th
at ﬁthreats of contract 
cancellation were not made by any representative of the 

HospitalŠthe entity with the power to carry it out.ﬂ  

Thus, the issue is whether the Respondent, through its 
president, George Schiel, (1) 
threatened that the Hospital 
would cancel the contract with
 the Respondent in retalia-
tion for the unionization of the Respondent™s employees, 

or (2) predicted that the Hospital would cancel the con-
tract if Respondent™s labor costs were increased and 

passed on to the Hospital.  In finding that a threat was 
made, my colleagues do not differentiate between the 
testimony of employee witnesses and the testimony of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 320Schiel.  The employees testified that Schiel had told them 
that the Hospital ﬁcould pull
 the contractﬂ or that the 
Hospital ﬁwould basically let [employees] go because 

they were worried about a strike.ﬂ  Schiel™s testimony, 
however, is markedly different.  According to Schiel,  
 [I]f there were demands that were significant by the 
Union and if we responded to those demands, we could 
end up with an increase in our cost structure, and we 
would have to decide if we were able to work within 
that cost structure or pass it on to the Hospital. 
 Schiel also testified that he had told employees: 
 [If] we felt we had to increase our costs, we™d have to 
go to the Hospital, ask for an increase, and the Hospital 
would have to make a business decision, and at that 
time if the Hospital did not want to have increased 
costs because they were outside their budget or what-
ever else, they could cancel
 our contract and do that 
immediately. 
 The judge did not explicitly credit either Schiel or the 
employee witnesses.  In my view, unlike the employee 
witnesses™ accounts, Schiel™s testimony is consistent with 
2 above.  I would therefore remand the issue to the judge 
to make an explicit credibility resolution.  Accordingly, I 
do not join my colleagues in the finding of a violation. 
My colleagues point to another statement made by 
Schiel, and contend that the judge™s finding that this 
statement was made establishes that the judge 
did
 resolve 
the aforementioned credibility c
onflict.  I disagree.  In 
my view, the finding as to the other statement did not 
resolve the credibility conflict.  The other statement was 
that the Hospital fired 
its own employees when a union 
sought to organize them.  This statement refers to the 

Hospital™s actions against its own employees who appar-
ently were once seeking to organize.  This is, of course, a 
matter different from Schiel™s comment about what the 
Hospital might do 
vis-a-vis Respondent
 if Respondent™s 
employees were organized.   
I recognize that Schiel also spoke about the Hospital™s 
concern about a possible strike at Respondent™s facility.  
However, this statement is quite consistent with Schiel™s 
testimony.  That is, Schiel wa
s speaking of the Hospital™s 
concerns about the possible economic consequences (for 

the Hospital) of a unionization of Respondent. 
In sum, the statements cited by my colleagues do not 
resolve the fundamental credibility conflict that concerns 
me.  In these circumstances, there is no adequate substi-

tute for an explicit resolution of that conflict. 
In addition, I do not agree that Respondent impliedly 
promised to grant benefits to employees if they rejected 
the Union.  Respondent agent 
Schiel defended the status 
quo with respect to certain employee complaints, and he 
simply said that he would bring other complaints to the 
attention of the Hospital.  Even as to the latter comment, 
there is no promise of a benefit.  Rather, in contrast to the 
former comment, a favorable resolution was simply not 
foreclosed.  Further, to the extent that there was any am-
biguity on this point, the Respondent clarified it by ex-
pressly stating that it could not, and would not, make any 
promises. 
I agree with my colleagues that a clear promise of 
benefit cannot be negated by a ﬁroteﬂ disclaimer of a 

promise.  However, that principle does not aid their posi-
tion in the instant case.  In context, the statement in the 
instant case (about bringing complaints to the attention of 
the Hospital) was not a clear and unambiguous promise 
to remedy those complaints. 
 In the circumstances, the 
clear and express 
disclaimer
 of any promise clarifies the 
ambiguity, i.e., it says that no promises are being made. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten our employees with loss of jobs 
or other reprisals should they engage in union or other 
activity protected by Section 7 of the Act. 
WE WILL NOT 
aid our employees in withdrawing their 
union authorization cards. 
WE WILL NOT 
solicit grievances from our employees 
and promise to rectify them in order to discourage union 
or other protected activity. 
WE WILL NOT 
promise benefits to job applicants in or-
der for them to work against employees™ union or other 

protected activity. WE WILL NOT 
interrogate our employees concerning 
their union or other protected activity. 
WE WILL NOT 
refuse to hire applicants for employment 
because of their and other 
employees™ union or other 
protected activity. WE WILL NOT 
tell an employee that another employee 
was not going to receive a pr
omotion because of his un-
ion activity. 
WE WILL NOT 
tell a former employee that he would not 
be rehired because of his union activity. 
 HOSPITAL SHARED SERVICES 321WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL make whole Ty Powell for any loss of bene-
fits he may have suffered as a result of our discrimina-
tory refuals to hire him, with interest. 
 HOSPITAL SHARED 
SERVICES
, INC.  William J. Daly 
and Andrea Floyd, Esqs., 
for the General 
Counsel. Robert J. Janowitz 
and Joseph P. Leon, Esqs., 
of Kansas City, 
Missouri, for the Respondent. 
John Blakley, of Amarillo, Texas, for the Charging Party.
 DECISION STATEMENT OF THE 
CASE JAMES L. ROSE, Administrative Law Judge.  This matter was 
tried before me at Grand Juncti
on, Colorado, on several days 
from October 8 to November 7, 1996,
1 upon the General Coun-sel™s consolidated complaint which alleged that Hospital Shared 

Services, Inc. (the Respondent or 
HSS) engaged in violations of 
Section 8(a)(1) and (3) of the National Labor Relations Act (the 
Act).  It is also alleged that the violations were sufficiently 
serious to require a bargaining order, inasmuch as a majority of 

employees in an appropriate un
it had signed authorization cards 
designating the Charging Party as their bargaining representa-
tive. 
The Respondent generally denied that it committed any vio-
lations of the Act and affirmativ
ely contends the discharge of 
Ron Hutchings was for cause, and that some of the authoriza-
tion cards were solicited by Supervisor John Barron. 
Upon the record as a whole, 
including my observation of the 
witnesses, briefs and arguments of counsel, I  make the follow-
ing FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent is a corporation with an office and place of 
business in Grand Junction, Colorado, where it provides secu-

rity services to St. Mary™s Hosp
ital.  In the course and conduct 
of its business, the Respondent 
annually purchases
 and receives goods and materials valued in 
excess of $50,000 directly from 
points outside the State of Colorado and annually provides 
services valued in excess of $50,000 directly to St. May™s Hos-
pital, which is an acute care Hospital with annual gross reve-
nues in excess of $250,000.  The Respondent admits, and I 
conclude that it is an employer engaged in interstate commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 International Guards Union of 
America, Region 6 (the Un-
ion) is admitted to be, and I find is, a labor organization within 
the meaning of Section 2(5) of the Act.  
                                                          
 1 All dates are in 1996, unless otherwise indicated. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  Background Facts 
The Respondent has total of about 1500 employees, about 
800 of whom are security guards, with its corporate office in 
Denver, Colorado.  The Respondent provides security services 
for 30 Hospitals in Colorado as 
a cooperative, meaning that the 
Hospitals have an ownership in
terest in the Respondent.  For 
about 15 years the Respondent ha
s provided the security for St. 
Mary™s, 24 hours a day, 7 days a week, employing, as of Janu-

ary 19, 12 full-time and 6 part-time employees (including Lieu-
tenant Richard Benefield and Sergeant John Barron). 
In December 1995, the security officers, led by John Barron 
and Ronald Hutchings, began to organize for the Union.  They 
solicited 11 authorization cards from then current employees 
between January 11 and 19.  The Union then filed a representa-
tion petition on February 12. 
On February 15 the Respondent™s
 president, George Schiel, and its executive vice president for security, Russ Colling, first 
met with the employees.  They
 had subsequent meetings on 
February 16 and 26, March 4, an
d April 9.  During these meet-
ings statements were made which are alleged violative of Sec-
tion 8(a)(1), to be discussed in detail below.  And during this 
time period, Lieutenant Benefield 
is also alleged to have made 
statements violative of the Act. 
A Stipulated Election Agreemen
t was signed by the parties 
on February 26, however the election was not held, since the 
the charges in this matter had been filed. 
It is alleged that on March 14 
the Respondent refused to re-
hire Ty Powell and on March 15 
discharged Hutchings both in 
violation of Section 8(a)(3) of the Act.   
Finally, it is alleged that the unfair labor practices were suf-
ficiently serious that they can be
st be remedied by a bargaining 
order, and that a majority of 
employees in an appropriate unit 
had designated the Union as their bargaining representative.  
B.  Analysis and Concluding Findings 
1.  The alleged 8(a)(1) statements 
In general, the Respondent argu
es that the statements made 
by Schiel and Benefield must be
 considered in recognition of 
the employer™s right under Section 8(c), which states, in effect, 
that no expression of views, argu
ment or opinion shall consti-
tute or be evidence of an unfair labor practice, unless such con-
tains a threat of reprisal or promise of benefit.  Or, as the Board 
has said, ﬁThe basic test for a 
violation of Section 8(a)(1) is whether under all the circumstances the employer™s conduct 
reasonably tended to restrain, coerce or interfere with the em-
ployees™ rights guaranteed by the Act.ﬂ
  Mediplex of Danbury, 
314 NLRB 470, 474 (1994). 
Thus, each of the statements by Schiel and Benefield must be 
analyzed by considering ﬁwhether, under all the circumstances, 
[the] [R]espondent™s remarks reasonably tended to restrain, 
coerce, or interfere with employees™ rights guaranteed under the 
Act.ﬂ   
Sunnyside Home Care Project, 
 308 NLRB 346 fn. 1 
(1992). a.  The meetings 
While the testimony is somewhat vague concerning how 
many times company officials met with the employees, and 
exactly what was said, there is a general consensus that there 
were meetings on February 15 
and 16 and three later.  And 
there is a general consensus about the subject matter, if not the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 322exact words spoken.  Thus, Schiel and Colling arrived in Grand 
Junction in the evening of February 15, and along with Bene-
field met with the four ﬁswing shiftﬂ employees (4 p.m. to 12).  
Barron testified that Schiel told them that ﬁwe had screwed up 
by not coming to him with our concerns and problems first and 
by contacting the union.  We ha
d painted them into a corner. 
The Hospital was probably going to
 dissolve our contract.  That 
it was probably too late.ﬂ 
Schiel, Colling, and Benefield met with all the security offi-
cers on February 16.  Barron testified that toward the end of the 
meeting Benefield asked why th
e employees had not come to 
him.  When Benefield in turn 
was asked what he would have done if they had, he said, ﬁ[T]hat he would have nipped it in the 
bud.ﬂ  Benefield went on to say, according to Jason Romero, 
ﬁ[H]ow he was upset at John 
Barron and how he made him a 
supervisor or a sergeant and that he felt betrayed or stabbed in 
the back.ﬂ 
Barron and Denning testified that on February 15, Schiel told 
employees that they should have
 come to Respondent before 
contacting the Union, which Schiel admitted. 
Diego Pena testified that Schiel
 asked if was true they were 
trying to form a union and he as
ked, ﬁ[I]f we could tell him 
concerns that we had.ﬂ  The employees told him such things as 
they would like to have a better car, better training and civil 
insurance coverage. 
Pena further testified that Schiel said the Hospital was op-
posed to union.  Schiel told th
em ﬁthat the nurses had tried to 
form a union before and explained what had happened the last 

time something arised [phonetic] like this at the Hospital, 
thatŠThat the union was squelche
d, so to speak; people were 
fired because of informing. [Sic.]ﬂ 
Tim Denning testified that at this meeting it was said that af-
ter the meeting the Respondent™s
 officials would meet with 
Hospital officials ﬁto discuss whetherŠif HSS still had their 
contract with the Hospital.  We were told that St. Mary™s could 
pull the contract within 24 hours as well as HSS could pull the 
contract within 24 hours.ﬂ 
At that meeting there was made available to employees cop-
ies of a letter prepared by Schiel which read: 
 Mr. John Blakely,  Jr. 
5112 Harvard 
Amarillo, TX 79109 
 Dear Mr. Blakely; 
 Please withdraw my signature to be represented by the Inter-
national Guards Union of America, Local #65. 
 Sincerely,  
 Schiel next met with the empl
oyees on February 26.  Barron 
testified that Schiel stated 
that Barron and Shaun (Shaun How-
ell) had been singled out has ha
ving a lot of weight with the 
other employees, that they di
d not get much recognition and 
that there would be something in the company newsletter.  
Schiel also said, ﬁ[T]hat he felt that he could be the best one for 
communication between us and the Hospital, and that if a union 
was in that it would stop; 
the communication would stop.ﬂ 
Hutchings testified that Schiel said at this meeting that the 
Hospital could end the contract in 30 days, but he was going to 

try to keep the hospital officials from doing so. ﬁHe told us that 
he was, you know, looking into our concerns, and that he was 
going to try to keep our jobs with St. Mary™s, but if that we got 
a union in there, that St. Mary™s would basically let us go be-

cause they were worried about a strike.ﬂ 
Hutchings also testified about
 a meeting with Schiel on March 4.  ﬁMr. Schiel said that
 he was there to listen to our 
concerns and to basically take them to St. Mary™s and see what 

he could do about getting them take
n care of.  He asked us what 
our concerns was.ﬂ  Hutchings testified that he and others stated 
several concerns they had.  Fina
lly, Schiel said, ﬁ[T]hat there 
were basically three things that 
St. Mary™s could do, and if we 
voted a union inŠnumber one, they could terminate our con-
tract in 90 days and go with someone else who was cheaper and 
pay their guys minimum wage, that
 we would just be out jobs, or that they could keep us on there as a union shop, but that St. 
Mary™s didn™t really want a union shop in there because they 
were worried about a strike.ﬂ 
The Respondent™s evidence conc
erning these meetings is the 
testimony of Schiel.  Colling di
d not testify and counsel™s ex-
amination of Benefield was limited
 to the subject of Hutchings 
discharge. Schiel confirmed that he received the representation petition 
on February 12 and made arrangements for a trip to Grand 
Junction later that week.  He and Colling arrived on the evening 
of February 15 and then met wi
th the swing shift employees.  
They met with the rest of the secu
rity officers the next day.   
Schiel stated that he started 
the February 15 meeting by say-
ing, ﬁI regretted that the employ
ees had not come to me first.ﬂ  
He had a lengthy discussion w
ith employees about some of 
their concerns.  And they talked about the election and ﬁif there 

were demands that were significan
t by the union and if we re-
sponded to those demands, we could end up with an increase in 

our cost structure, and we would ha
ve to decide if we were able 
to work within that cost structure or pass it on to the Hospital.ﬂ  
He told employees that if ﬁwe felt we had to increase our costs, 
we™d have to go to the Hospital, ask for an increase, and the 
Hospital would have to make a business decision, and at that 
time if the Hospital did not want to have increased costs be-
cause they were outside their budget or whatever else, they 
could cancel our contract and do that immediately.ﬂ  
One employee, who was opposed to the Union,  asked if any-
thing could be done for those 
who had signed cards.  Schiel testified, ﬁI told him that earlier that morning I had drafted a 

one-sentence letter that I would make available for anybody 
that wanted to voluntarily, and 
anonymously use it, but that I 
emphasized that I didn™t think it would do any good, and we 

left some copies on the table and some copies in the security 
office.ﬂ  Schiel testified that 
this question had also been asked 
the night before, which prompt
ed his preparing the letter. 
On February 26 Schiel returned
 to Grand Junction, because a representation case hearing had been scheduled, and again met 

with the employees.  He told 
them the Respondent would coop-erate with the Union;  he again 
invited discussion with the em-
ployees; and, he again told them how the Respondent was a 
membership corporation and went through the same scenario 
concerning passing on costs, should the Respondent agree with 
the Union to wage increases; and he again talked about the 
handbilling of the Hospital by another union the previous sum-
mer. 
Schiel returned and had sma
ll meetings with employees on 
March 3 and 4 in order ﬁto get a little better read on Mr. Bene-
field.  I had heard in the previous meetings people talking about 
lack of responsiveness, lack of training, some other things and I 
wanted to try to get a little be
tter readŠon that and get it done 
 HOSPITAL SHARED SERVICES 323in small groups, to the extent I could.ﬂ  And finally, he wanted 
to make sure the employees understood how the security pro-
gram was structured on a cost basis. 
The allegations of unlawful conduct by Schiel at the meet-
ings are contained in paragraphs 5(a)
, (b), (c), (g), (h), (j), (k), 
(m), and (n).
2   The facts set forth in paragr
aph 5(a)Šthat employees should 
have come to the Respondent before contacting the UnionŠis 

supported by the testimony, includi
ng that of Schiel.  While this 
statement does not include a threat
 of reprisal or promise of 
benefit, during the course of th
e meeting threats were made.  A 
similar comment in similar circustances was made in 
Crown 
Cork & Seal Co., 
308 NLRB 445 (1992), and found to be un-
lawful, though such was not incl
uded in the Board™s remedial 
order or notice.  I therefore conclude that the allegation in para-
graph has been sustained.   
In the meeting of February 16,
 when asked what he would 
have done if he had known about th
e employees™ interest in the 
Union, Benefield said, ﬁI would 
have nipped it in the bud.ﬂ  I 
disagree with counsel for the 
Respondent that such is benign 
phraseology.  I conclude there is an implicit threat in such a 
statement and that in context, 
the Respondent violated Section 
8(a)(1) as alleged in paragraph 5(b).  The remaining part of 
Benefield™s statement, that he fe
lt betrayed by Barron, tends to 
give immediacy to the implied thr
eat, but does not, as alleged in 
paragraph 5(c) does not seem, in 
itself, to imply a threat or a 
promise.  Thus, I shall recommend 
that paragraph be dismissed. 
At the first general meeting of employees on February 16, an 
antiunion employee asked how those who had signed cards 
could get them back and Schiel said that the had prepared a 
letter to send to the Union. 
 The Respondent argues that this 
was simply a ministerial act on 
Schiel™s part and was not an 
attempt to solicit employees to retract their cards, citing 
Poly 
Ultra Plastics, 
231 NLRB 787 (1977).  I reject this argument.  
Unlike the case cited, here Schiel in fact prepared the letter, had 
copies of it to hand out at the meeting and to be available in the 

security office.  At the time there was no effort by employees 
who had signed cards to revoke them.  Schiel™s act was much 
more than minimal support for employees to renounce the Un-
ion and was violative of Section 
8(a)(1) as alleged in paragraph 
5(g).  Chelsea Homes, Inc., 
298 NLRB 813 (1990). 
In paragraph 5(h) it is alleged that Schiel told employees that 
by signing and withdrawing sup
port from the Union, ﬁhe could 
buy them some time and maybe save their jobs.ﬂ  The credible 

testimony from the General Counsel™s witnesses is that Schiel 
made no such comment when presenting the letters.  Thus, I 
conclude that the allegation in this paragraph is not factually 
supported; however, that does not take away from violation 
found concerning Schiel™s soliciting employees to sign and 
send the letters.  This allegatio
n neither significantly adds nor 
detracts from the e
ssential violation. The allegation of threatened discharge in paragraph 5(j), as 
to Schiel, appears based on his ov
erall statements to employees 
at the February 15 and 16 meetings.  Counsel for the General 
Counsel argue that his referenc
e to employees being fired by 
the Hospital when another union at
tempted to organize Hospital 
employees and that the Hospital was worried about a strike 
implied a threat of job loss.  Especially this is so in the context 
                                                          
 2 There is no evidence concerning the allegation in par. 5(o), nor did 
counsel for the General Counsel make reference to this allegation in 
their brief.  Accordingly, I will recommend it be dismissed. 
of Schiel also suggesting that the Respondent might lose its 
contract with the Hospital.  I ag
ree with counsel for the General 
Counsel that in context, Schiel
™s statements would reasonably 
be construed by employees that th
eir jobs were at risk for hav-
ing engaged in union activity.  
Mediplex of Danbury, 
314 NLRB 470 (1994).  Schiel™s statement that the Hospital might 
cancel the Respondent™s contract, without offering any support-
ing objective facts, was not a reasonable prediction of events 
beyond his control.  It was a threat of job loss.  
Crown Cork & 
Seal Co., 
supra. In paragraph 5(k) it is alleged 
that Schiel told employees he 
could negotiate for them better than the Union.  Hutchings testi-
fied that Schiel made a statement to this effect on February 16.  
Schiel denied making such a statement.  I tend to credit Schiel™s 
denial.  Further, the statement,
 as relayed by Hutchings, makes 
no sense.  The employees throu
gh the Union would deal with 
the Respondent, not the Hospital.  
I conclude that the allegation 
in paragraph 5(k) has not been sustained as a separate violation 
of the Act. On March 4, Schiel is alleged to have solicited employee 
grievances (par. 5(m)) and promised
 to rectify them (par. 5(n)).  
Schiel testified that at the March 4 meeting, as well as the ear-
lier ones, he sought to discover 
the employees™ concerns.  The 
employee witnesses all testified that Schiel asked about their 
concerns and they told him.  Though as an abstract proposition 
the expressed willingness of a company to listen to employee 
concerns may not violate the Act, in a context such as here, 
solicitation does.  Schiel was attempting to dissuade employees 
from their fledgling organizational campaign and did so in part 
by asking about their concerns, 
which necessarily implied that they would be corrected.  Such violates Section 8(a)(1).  
Baker-
field Memorial Hospital, 
315 NLRB 596 (1994). 
Though some of the detail plead by the General Counsel I 
conclude either did not occur or was not violative of the Act, 
overall I conclude that Schiel 
undertook to interfere with the 
employees™ right to organize by 
threats of job loss, solicitation 
of grievances with implied promises of benefits and attempting 
to aid them in renouncing the Union.   
b.  The additional stat
ements of Benefield 
Apart from the meetings, Benefield is alleged to made cer-
tain statements to employees and 
others in violation of Section 
8(a)(1).  Although Benefield testified about the facts leading to 
Hutchings™ discharge, he was pointedly not questioned about 
any of the 8(a)(1) allegations.  These findings are therefore 
based on the undenied, and generally
 credible testimony of the 
General Counsel™s witnesses. On the morning of February 16, when Hutchings reported for 
work he had a brief discussion wi
th Benefield.  Hutchings testi-
fied that Benefield said, ﬁ[Y]ou know what you guys are doing 
is ignorant.  And I said, ‚Oh?™  And he said, ‚Yes.™  We™re 
probably all going to lose our jobs because of this.ﬂ  Similarly, 
Romero testified that he talked to Benefield that morning and 
Benefield said, ﬁYou know that we all screwed up, meaning all 
the security officers by going to the union, and that we were all 
going to lose our jobs, that we had all cut our own throats be-
cause, you know, we were all going to get fired.ﬂ   These are 
clear threats of discharge for employees having engaged in 
protected activity and are clearly 
violative of Section 8(a)(1). 
Romero testified that Benefield went on to say that if he had 
known of the union activity he would have ﬁnipped it in the 

budﬂ and that he felt betrayed by
 Barron.  And, toward the end, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324Benefield told Romero that that if he lost he job because of the 
union ﬁif he sees any of us out on
 the street, he™s going to settle 
it with us.ﬂ  Although such a stat
ement is very contingent, it no 
doubt conveys the message of a physical threat to employees 
for engaging in protected activity
 and is thereby violative of 
Section 8(a)(1). 
About February 14 or 15 Tim Denying was informed that he 
would be hired by the Hospital 
and he gave the Respondent 2 
weeks™ notice.  He talked to Benefield about continuing as a 
security officer on a part-time ba
sis.  Benefield said he would 
have to check.  Later Benefield told Denning ﬁthat George 
Schiel was considering keeping me
 on part-time if I helped bust 
the union,ﬂ  to which Denning 
responded, ﬁFine.ﬂ  However, 
nothing more came of this.  In any event, such a statement by 
Benefield is a promise 
of benefit to an employee to engage in 
anti-union activity and is therefore violative of Section 8(a)(1). 
Shaun Howell testified that during this period, though the 
date was unspecified, Benefield 
told him that ﬁwe were going 
to wind up having our contract canceled because of the union.ﬂ  
Benefield also said, when Howe
ll indicated that he was going 
to have to get a second job, ﬁif everything had been left alone, 
we wouldn™t be looking for new jobs.ﬂ  And just before the 
scheduled vote, Benefield asked 
Howell, ﬁ[I]f I™d be voting for 
or against the union.ﬂ  By these statements Benefield clearly 
engaged in unlawful interrogation 
and made threats of job loss 
as a result of employees having 
engaged in protected activity.   
In paragraph 5(l) it is alleged that Benefield told an individ-
ual not in employ of the Res
pondent that the Respondent was 
going to offer each employee a $1-per-hour wage increase to 
keep them from voting for the Union.  Duane Kent so testified.  
While I find this statement occurred in substance as testified to 
by Kent, I do not believe that 
the Respondent thereby violated 
the Act.   Kent was not at the time an employee of the Respon-
dent, nor had he been for more than 2 years.  Their conversa-
tion took place at a bar, and not on or near the Hospital.  There 
is simply no nexus between what Benefield said and any em-

ployee. 
On morning after Denning went to work for the Hospital, he 
saw Benefield and stopped to say 
hello.  Benefield  ﬁjust looked 
at me and said, I heard you snitched me off, you son of a bitch.ﬂ  

This is alleged to have been viol
ative of Section 8(a)(1).  I dis-
agree.  Denning was not an employee, and in any event, there is 
really no implied threat or promise in this statement.   
Nevertheless, the established pa
ttern of conduct by Benefield 
during the organizational campaign demonstrates interference 
with employees engaging in prot
ected activity by threats and 
promises of benefits.  Through 
Benefield, the Respondent en-gaged in the violations of Sec
tion 8(a)(1) alleged in paragraph 
5, although I will recommend dismissal of paragraphs 5(l) and (p). 2.  The alleged 8(a)(3) violations 
a.  Ronald Hutchings 
Hutchings had worked for the Respondent about 1 year and 
was generally considered a good 
employee, such that before 
these events Benefield had expr
essed the intention to promote 
him to sergeant.  He was also in
strumental in bringing about the 
organizational campaign for the Un
ion.  He, along with Barron, 
solicited employees and passed out
 cards.  He was discharged 
on March 15.  Schiel made the discharge decision, which was 
communicated to Hutchings by Be
nefield.  Since Benefield was 
unable to reach Hutchings, he 
left a message on Hutchings™ 
answering machine giving the fo
llowing reasons, according to 
Benefield™s testimony:  ﬁInappr
opriate possession of a master key while off duty, being in a locked area with a female Hospi-
tal employee and, also, lying to me.  He lied to me about the 
previous day.ﬂ 
The General Counsel argues that the asserted reasons for dis-
charging Hutchings are shifting and dubious.  Therefore, I 
should infer that the true reason was his active part in soliciting 
authorization cards.  The Responde
nt argues that it had cause to 
discharge Hutchings, as it had 
previously other employees who 
engaged in similar conduct.  I agree with the Respondent.  Even 
if the timing of Hutchings™ discharge with his union activity 
make out a prima facie case of 
discrimination, I believe he 
would have been discharged in the absence of such activity.  
Thus I conclude that the Respondent met its burden under 
Wright Line,  251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981). 
The three reasons given for discharging Hutchings all relate 
to the Respondent™s reasonably 
founded conclusion that he had 
been having an affair with a female Hospital employee.   
Thus on March 13 Hutchings came
 to the Hospital while off 
duty and asked a fellow employ
ee who was on duty for the 
master keys.  His asserted purpose for needing the keys was to 

put a document Kathy Standeford™s officeŠthe woman whom 
the Respondent later learned he had been spending a great deal 
of time with during duty hours.  
However, Hutchings also testi-
fied that the reason he was at the Hospital while off duty was to 
finish his shift report, which should have been turned in the day 
before.  What this has to do with
 his request and use of master keys is not explained.   
In any event, Hutchings did get the mater keys and use them 
to enter a Hospital office, with
out authorization.   The Respon-
dent has discharged other empl
oyees for the unauthorized use 
of master keys.  Even though the other incidents involved dif-
ferent circumstances, it is ne
vertehless difficult to imply an 
unlawful motive from this reason. 
The next day Hutchings asked 
and received permission to 
leave work for a ﬁrehabﬂ appointme
nt at 9 a.m.  When at 9:15 a.m. Benefield  did not see Hu
tchings™ radio in the security 
office, he called to find out where Hutchings was.  Hutchings 
replied that he was in the Medical Office Building (MOB) and 
said his appointment was not until 
9:30 a.m.  Benefield went to 
the MOB and found Hutchings with Standeford. 
Romaro testified that from about December 1995 he had ob-
served Hutchings and Standefo
rd spending time together.  
Hutchings ﬁwould perform his duties at times, but most of the 
time, he was socializing with he
r.ﬂ  ﬁTalking, hugging, kissing, 
holding hands.ﬂ  One time in early February he found them a 
stairwell of the MOB.  Hutchings
 asked him not to tell anyone 
and he did not.  I credit Romaro, and note that he was called a 
witness by the General Counsel after Hutchings.  Hutchings did 
deny the stairwell incident in examination before Romaro testi-
fied.  I discredit this denial.  
Hutchings was not recalled to re-
but Romaro™s other assertions, which include detail not neces-
sary for this decision. 
Romaro testified that he finally ﬁwas just getting fed up with 
doing everything on the day shiftﬂ and he told Benefield about 
Hutchings and Standeford.  Acco
rding to Romaro this was the 
day before Hutchings was discharged. 
Benefield testified, also credibly, that on March 14 as Ro-
maro was reporting for work Bene
field told him of the master keys incident.  Romaro then aske
d Benefield to step outside and 
 HOSPITAL SHARED SERVICES 325relayed to him that ﬁRon and Kathy Standeford had been hav-
ing an affair at the Hospital for the last two months and that he 
was tired of if because it left him to cover all the calls . . . .ﬂ  
Romaro also told Benefield the location of their meeting place 
on the fifth floor of the MOB. 
Although Hutchings admitted that he was in an empty office 
with Standeford on March 15, he contends that he was there to 
comfort Standeford whose father was in the Hospital with a 
heart condition.  Though credible as
 to other matters, Hutchings 
testimony about the events the 2 
days before his discharge is 
not.  But even if this is tr
ue, the circumstances under which 
Benefield found them, along with the other evidence of Hutch-
ings behavior, are sufficient to justify the belief that Hutchings 
was engaging in activity for whic
h he should be discharged.  
The fact that one engages in union activity does not give him 
immunity from discipline or disc
harge for cause.  I conclude 
that the credible evidence preponderates in favor of finding that 

Hutchings was discharged for cause and not because of his 
activity on behalf of the Union.  I shall recommend that 
paragraph 6(a) be dismissed. 
b.  The failure to rehire Ty Powell 
Ty Powell worked for the Re
spondent from February 27 to 
November 18, 1995, at which time
 he resigned for a job at the 
St. Mary™s Hospital lab.  Howeve
r, by February he was having 
some difficulty with coemployees and decided to seek a return 

to work for the Respondent.  He talked to Benefield who ﬁsaid 
there wouldn™t be any problems, th
at he would hire me back at 
any time when I was ready.  
He wouldn™t guarantee me how many hours he could give me or
 how many days, but he said 
he™d be glad to have me back.ﬂ  Powell also told Benefield that 
he would be starting a law enfor
cement training course in June 
or July.  Benefield said that 
would be no problem, that he 
would be able work Powell™s hours around school. 
On March 14 Powell made the decision to give notice to the 
Hospital but he wanted to check again with Benefield to make 
sure he had a job with the Respondent.  He talked to Benefield 
that day and Benefield ﬁtold me th
at he could not rehire me at 
that time due to the fact that he had just learned that the security 
officers were trying to start a union and that, since I was part of 
the original discussion in the union, he could not rehire me 
because he™d just be rehiring another vote for the union, and 
that he was taking it personally a
nd felt that I was part of that 
and part of going behind his back to start this union.ﬂ   In fact 

Powell had been part of the un
ion discussions before he re-signed. Benefield went on to say that an election had been scheduled 
for March 28 ﬁand that after th
e election went through, he 
would see where it went after that.ﬂ  Powell testified that he 
subsequently talked to Benefi
eld a couple times, and got the 
same answerŠﬁthat he still couldn™t rehire me dueŠuntil after 
the election for the union.ﬂ  Anot
her time, Benefield said that 
he had talked to George Speliotis
 (an assistant director of secu-
rity) who ﬁsaid the same thing, th
at he could not rehire me be-cause they™d be hiring in another vote for the union, and that 
we™d just have to wait and see.ﬂ 
The testimony of Powell is credible and was undenied by 
Benefield.  Thus it is clear that Powell was not rehired in March 
because of his earlier activity on behalf of the Union, and be-
cause of the union activity in general.  Further, records of the 
Respondent show that jobs were 
available from and after March 
14.  Ronnie McDonald was hired on March 22 and Benjamin 
Mantz was hired on April 9. 
The Respondent argues that Powell™s claim of asking for a 
job does not make sense, since he would be leaving a full-time 
job for an entry level part-time 
job with the Respondent.  And, 
had he been hired Powell would not
 have been eligible to vote 
since the payroll cutoff date was February 17. 
Neither of these points address Powell™s testimony of his 
conversations with Benefield, who was called as a witness by 
the Respondent but was not interroga
ted about this event.  Thus 
the overwhelming credible evidence is that Powell applied for 
employment and was turned down 
for reasons violative of Sec-
tion 8(a)(3) of the Act.  I shall recommend an appropriate re-

medial order. 
REMEDY The General Counsel argues that the Union had been desig-
nated by a majority of employees in an appropriate bargaining 
unit at the time the Respondent 
embarked on its campaign of 
unfair labor practices.  Therefore, the remedy should include a 
bargaining order, citing 
NLRB v. Gissel Packing Co., 
395 U.S. 
575 (1969). It is alleged that the following is an appropriate unit for pur-
poses of collective bargaining w
ithin the meaning of Section 
9(b):  All employees of Respondent performing security services at 
St. Mary™s Hospital in Grand Junction, Colorado; excluding 
all other employees and supervisors as defined in the Act. 
 This defines a traditional guard unit, the appropriateness of 
which the Respondent stipulated 
in the representation case.  
Accordingly I find that such defines the appropriate unit here. 
Including Barron, but excluding Benefield, as of January 19 
there were 17 employees in the 
unit, of whom 11 had signed 
authorization cards.  Thus a clear majority had designated the 
Union as their bargaining representative. 
The Respondent argues, however, that this majority was 
tainted because at least three of the cards were solicited by 
Barron, whom the Respondent maintains was a supervisor 
within the meaning of the Act. 
 The Respondent argues that the 
bargaining unit would be 16, of whom only 7 signed valid 
cards.  Therefore the Union did not have an uncoerced majority 
and a bargaining order would not be an appropriate remedy, 
even if some unfair labor practices occurred. 
Barron was hired as a security officer on July 29, 1993.  On 
July 10, 1995, he was promoted to assistant facilities security 
supervisor, given the rank of sergeant and an increase in hourly 
wages from $6.90 to $7.35.  The Re
spondent argues that he has 
been a supervisor within the meaning of Section 2(11) of the 
Act in that he has, and has exer
cised, the power to responsibly 
direct employees, adjust their 
grievances and reward or disci-
pline them. 
I disagree.  While Barron™s competence was recognized with 
a promotion, the evidence is too thin to conclude that he was 
given actual supervisory status. 
 He is a relatively long-term 
employee whom others look to fo
r some guidance.  But this 
does not mean he has the power of a supervisor.  He was and 
remains a security guard.  He works the swing shift (4 p.m. to 
12 a.m.) along with three others, but he does not direct them, 
nor does it appear he exercises i
ndependent judgment in telling 
the others what to do and how 
to do it.  The guard jobs are 
fairly autonomous, with the basic instructions being given in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 326training, and special instructions  by Benefield in the ﬁpass it on 
log.ﬂ The Respondent notes that on August 3, 1995, after Bene-
field had made a written report criticizing the behavior of 
James Davidson,  Barron wrote a reprimand to be placed in 
Davidson™s personal file.  Barron 
explained that he wrote the 
warning instead of Benefield, because Benefield had been the 
object of Davidson™s conduct and he
 did so at Benefield™s re-
quest.  And he worte a reprimand 
to Robert Leisten for having 
11 pieces of nonwork related ma
terial, noting that Benefield 
had warned Listen about this in the past.  I do not believe these 
two incidents involved the exerci
se of independent judgment. 
Barron also wrote two letters in which he indicated he had 
some kind of managerial stat
usŠone to a construction com-
pany and another on behalf of a fellow guard thanking a  family 

of a patient who had written commending the guard.  While 
such letters may be some indicia 
of status, neither prove that in 
fact Barron had supervisory au
thority over other employees. 
The Respondent also contends that one weekend when Bar-
ron was off duty, he was called to the Hospital because David-
son and Powell had a conflict involving a horse-play incident.  
Barron came as requested and talked to them.  Such, I con-
clude, does not amount to adjusting grievances.  A senior, re-
spected employees was asked by 
other employees to help de-
fuse a problem.  While this is 
the kind of thing supervisors do, that Barron was called on one ti
me does not cloak him with 
supervisory authority. 
The Respondent also notes seco
ndary indicia of supervisory 
status, such as the view of other employees.  He certainly was 

considered by others to have senior status, and some witnesses 
thought of him as their ﬁboss.ﬂ  And he too considered he had 
senior status.  He was, after all, a sergeant.  However, he wore a 
blue shirt, as did the other em
ployees, whereas Benefield wore 
a white shirt.  Barron was paid 45 cents more than the highest 

paid other employee (about 6.5 
percent) whereas Benefield was 
paid $3 more (about 43.4 percent). 
The Respondent notes that if Barron is not a supervisor, then 
the ratio of supervisors to employ
ees would be 17 to 1, which is very high.  Whereas, if he is a 
supervisor, then the ratio would 
be a more realistic 8 to 1.  Although ratio is a significant con-
sideration, particularly in the industrial setting, where produc-
tion employees are actually directed in their work, it is not of 
much importance here.  There simply is not a significant 
amount of direct supervision of security officers.  Thus, 
whether there is 1 supervisor 
to 17 employees or 8 would not 
make much difference.  Further,
 since the Respondent™s opera-
tion called for 24-hour-a-day, 7-
day-a-week manning, and since 
Benefield and Barron each work 40 hours a week, there are 88 

hours a week when neither is presen
t.  At these times, the secu-rity officers have no superior 
on duty, yet manage to do their 
jobs with no apparent difficulty.
  If at these times something 
really serious happens, then a mo
re senior person is called, and 
that could be Barron.  But there is only one reported incident of 
something like this happening.  
On balance, I conclude that 
Barron was a senior employee 
whose direction of other employ
ees involved routine decisions 
and not independent judgment.  T
hus he is not a supervisor as defined in the Act.  E.g.,
 S.D.I. Operating Partners, L.P.,  
321 
NLRB 111 (1996).  Therefore, he would be included in the 
bargaining unit and the cards he solicited should be counted. 
The Board has many times considered whether an em-
ployer™s unfair labor practices fell within category two of 
Gis-sel
Šthe ﬁless extraordinaryﬂ cases
 but of sufficient severity 
that dissipating their effects through traditional remedies is 

unlikely.   The Board has sometimes found the unfair labor 
practices not so serious as to warrant a bargaining order.  E.g.,
 Sangamo Weston, Inc., 
273 NLRB 256 (1984).   
However, where violations are serious, then a bargaining or-
der is warranted if a majority of employees in an appropriate 
unit had designated a representative.  And the Board has long 
held that ﬁthe threat of job loss 
(i.e., discharge, layoff, and plant 
closure) because of union activity is among the most flagrant 
kind of interference with Section 7 rights and is more likely to 
destroy election conditions, and to do so for a longer period of 
time, than other unfair labor practices.  
Sheraton Hotel 
Waterbury, 312 NLRB 304, 305 (1993). 
I conclude that the threats here 
were of such severity.  Bene-
field made direct threats of job loss to several employees and 

impliedly threatened retribution 
by stating that if he had known 
of the union activity he would ha
ve ﬁnipped it in the bud.ﬂ     
More insidiously, and I believe 
more seriously, were the re-
peated statements by Schiel that the Hospital would cancel its 

contract with the Respondent.  He warned, without offering any 
factual support, that a wage increase would have to be passed 
on and accepted by the Hospital, but it might not do so.  If not, 
the Hospital would cancel its contract with the Respondent.  He 
also told employees how the Hospital had treated an organiza-
tional campaign the year previously and how the Hospital was 
afraid of strikes.  In short, he made the Hospital the ﬁheavyﬂ 
implying that if the employees 
chose the Union, he would be 
powerless to stop the Hospital from ceasing to do business with 
the Respondent.  This was a clea
r threat of job loss over which 
the Respondent would ha
ve no control.   
The effects of this kind of threat I conclude would be long 
lasting and could not easily be reme
died by traditional means.  I 

conclude that a bargaining order in this case is appropriate. 
Accordingly, I shall recommend that Respondent cease and 
desist from committing the unfair labor practices found and 
take certain affirmative action designed to effectuate the poli-
cies of the Act, including making whole Ty Powell for any 
losses he suffered from March 14 
until June 19, when he was 
offered a job, pursuant to the formula set forth in 
F. W. Wool-
worth Co., 90 NLRB 289 (1950), with interest as computed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987).  I 
shall also recommend that the Respondent recognize and bar-
gain with the Union as the duly designated representative of 
employees in an a
ppropriate unit.  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended 
3 ORDER The Respondent, Hospital Shared 
Services, Inc., Grand Junc-
tion, Colorado, its officers, agents, successors, and assigns, 

shall 1.  Cease and desist from 
(a) Threatening job loss and ot
her reprisals should employ-
ees engage in union or other 
protected, concerted activity. 
(b) Attempting to help employees withdraw their authoriza-
tion cards.                                                           
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 HOSPITAL SHARED SERVICES 327(c)  Soliciting grievances 
from employees and impliedly 
promising to rectify them. 
(d)  Promising benefits to job 
applicants if they would work 
against union activity. 
(e)  Interrogating employees abou
t how they intended to vote 
in the representation election. 
(f)  Refusing to hire a job appl
icant because of his and other 
employees™ union activity. 
(g)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.
4 2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Make Ty Powell whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him, in accordance with the formula set forth in the remedy 
section, above. 
(b)  On request, recognize and bargain with the Union as the 
exclusive representative of empl
oyees in the following appro-
priate unit concerning terms and conditions of employment and, 

if an understanding is reache
d, embody the understanding in a 
signed agreement, the certification year to begin when the Re-
spondent recognizes the Union and begins to bargain in good 
faith.  The appropriate unit within
 the meaning of Section 9(c) is:  All employees of the Employer performing security services 

at St. Mary™s Hospital in Grand Junction, Colorado;  BUT 
EXCLUDING supervisors as defined in the Act and all other 
employees. 
                                                           
                                                           
4 While serious, it does not appear 
that these are unfair labor prac-
tices warrant a broad remedial order.  
Crown Cork & Seal Co., 
supra
. (c)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying all pay-
roll records, social security payments records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d)  Within 14 days after service by the Region, post at its 
facility in Grand Junction, Colorado, copies of the attached 
notice marked ﬁAppendix.ﬂ
5 Copies of the notice, on forms 
provided by the Regional Direct
or for Region 27, after being signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. 
(e)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
The complaint allegations not specifically found are dis-
missed. 
  5 In the event that the Board™s Order is enforced by a judgment of 
the United States court of appeals,
 the words in the notice reading 
ﬁPosted by Order of the National 
Labor Relations Boardﬂ shall be 
changed to read ﬁPosted Pursuant to a Judgment of the United States 
Court of Appeals Enforcing an Order of the National Labor Relations 
Board.ﬂ  